DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 16 April 2020.
Claims 23-41 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 April 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-41 are rejected under 35 U.S.C. 103 as being unpatentable over Brito et al. (US Publication 2017/0250866) in view of Siomina et al. (US Publication 2015/0195730).

With respect to claims 23, 32 and 40, Brito teaches An apparatus for use by a control element or function configured to execute a communication network analysis and management, (a recommender apparatus, Paragraph 68), the apparatus comprising at least one processing circuitry, and at least one memory for storing instructions to be executed by the processing circuitry, wherein the at least one memory and the instructions are configured to, with the at least one processing circuitry, ( An apparatus comprising a processor, a memory and a display may be provided to receive network information, perform a method as described above and display a network performance issue, Paragraph 68) cause the apparatus at least: 
to receive, from at least one communication network control element or function of a mobile communication network, and store performance information indicating a communication performance in the mobile communication network measured at the at least one communication network control element or function, (receive network information, Paragraph 68.  Network information may comprise at least one of network performance information, paragraph 70. Network 
 to receive and store configuration information indicating configuration parameters for the mobile communication network, (In dependence on network performance information, network environment information and network configuration information, at least one cause of the network performance issue may be determined, Paragraph 72. Sources of data, or network information, may be stored in the databases, paragraph 79)
to receive (receive network information, Paragraph 68.  Network information may comprise at least one of network environment information, paragraph 70. The network environment information may involve determining, based on external inputs for example, rich site summary (RSS) feeds with alerts from news agencies, a historical database which provides information regarding e.g. weather, or any other suitable external systems, paragraph 78. Sources of data, or network information, may be stored in the databases, paragraph 79. The network environment information and network performance are different measurements, examiner note- crossed out limitation are not taught by the reference)
to conduct a processing for correlating the performance information, the configuration information and the environmental information for analyzing an impact of the environmental parameter on the communication performance in the mobile communication network, (In dependence on network performance information, network environment information and network configuration information, at least one cause of the network performance issue may be determined, Paragraph 72) and 
to decide, on the basis of a result of the processing for correlating, about at least one measure to be conducted in the mobile communication network for modifying a setting of the mobile communication network. (Network performance issue is determined based on network information and change to network is required, Paragraph 68. A change to a network may be a change to network arrangement or implementation. For example, the change may be a change to network topology (such as acquisitions of new network equipment and/or network element capacity extensions), setup (such as enabling network equipment features) and/or configuration (such as optimizations and changes to the network configuration). A change to a network may comprise adding and/or changing the existing properties of hardware (HW), software (SW) and/or firmware (FW). A change to an existing property may comprise, for example, antenna lowering tilting or reorientation, Paragraph 69)

Brito doesn’t teach to receive, from at least one sensor configured to measure an environmental parameter, and store environmental information indicating a result of an environmental parameter measurement, the environmental parameter measurement being different to a measurement conducted by the at least one communication network control element or function.
Siomina teaches to receive, from at least one sensor configured to measure an environmental parameter, and store environmental information indicating a result of an environmental parameter measurement, the environmental parameter measurement being different to a measurement conducted by the at least one communication network control element or function.  (The radio node 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Brito by receiving environmental information from a sensor instead of RSS feed as taught by Siomina. The motivation for combining Brito and Siomina is to be able to aware of the environmental conditions under which the node actually performs a measurement online and advantageously exploit knowledge of these environmental conditions in order to dynamically account for those conditions' effect on the measurement.

With respect to claims 24 and 33, Brito teaches wherein the performance information indicating the communication performance in the mobile communication network is related to at least one of a throughput at a communication network control element or function of the communication network, a packet loss rate, a handover failure, a radio link failure, a radio power receive level, and a traffic load, (network performance information, may be obtained from a real time online analytics system. Information may relate to cell load and/or capacity parameters, Paragraph 76) and
 the configuration information indicating the configuration parameters for the communication network is related to at least one of a transmit power used for a communication with the communication network control element or function, a radio resource allocation, a handover threshold, a number of user allocations to the communication network control element or function, and a type of user allocations to the communication network control element or function. (A configuration DB: may be used to store the configuration of each network element including hardware, )

With respect to claims 25, 34 and 41, Brito doesn’t teach wherein the environmental information indicating the result of an environmental parameter measurement comprises at least one of
still picture data, moving image data, ultrasonic measurement data, radar measurement data, infrared measurement data, and measurement data analysis results
Siomina teaches wherein the environmental information indicating the result of an environmental parameter measurement comprises at least one of
still picture data, moving image data, ultrasonic measurement data, radar measurement data, infrared measurement data, and measurement data analysis results. (The radio node may implicitly determine the one or more environmental conditions under which a measurement is performed by receiving time stamped measurement information, receiving time stamped environmental condition information, and comparing the time stamps of the measurement information to the time stamps of the environmental condition information, Paragraph 55) 

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Brito by receiving environmental information from a sensor instead of RSS feed as taught by Siomina. The motivation for combining Brito and Siomina is to be able to aware of the environmental conditions under which the node actually performs a measurement online and advantageously exploit knowledge of these environmental conditions in order to dynamically account for those conditions' effect on the measurement.

With respect to claims 26 and 35, Brito teaches wherein the processing for correlating the performance information, the configuration information and the environmental information for analyzing the impact of the environmental parameter on the communication performance in the mobile communication network is based on a machine learned decision logic for predicting an effect of an environmental parameter or a change of an environmental parameter on the communication performance in the mobile communication network, (a logic that a recommender system may use in this case, by way of example, to identify a network performance issue, or that a change to a network is required and to address the network performance issue, i.e. to provide at least one option for at least one change to said network to manage traffic sharing across different technologies, paragraph 94) wherein the machine learned decision logic is based on at least one of

a Bayesian classifier, a linear classifier, a decision tree and a neural network. (Decision tree, figure 5 and 6) 


With respect to claims 27 and 36, Brito teaches wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least:

to set at least one decision parameter in the decision logic on the basis of an analysis of the environmental information,  (RSS feed flag is the parameter which is based on environmental information since RSS feed is environmental information, figure 6) 
 to classify a set of attributes derived from the performance information, the configuration information and the environmental information in accordance with the at least one decision parameter, (technology load balanced, device mix is balanced, NTW is causing battery drain, and incorrect network setting are the attributes which derived from the network information and which depend on RSS feed flag active being false, figure 6) and 
to determine a measure to be conducted in the mobile communication network for modifying a setting of the mobile communication network on the basis of the classification. (Different attributes have different recommendation, if the network setting are incorrect, automatically correct parameter is recommended, figure 6)  

With respect to claims 28 and 37, Brito teaches wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least:

to execute a training processing for adjusting the decision logic, (logic is implemented for adjusting, Figure 6) wherein the training processing includes:

receiving performance information, configuration information and environmental information, (Network information may comprise at least one of network performance information, predicted network performance information and network environment information, paragraph 70. The recommender may aggregate data, or network information, from a number of data sources, Paragraph 96.)

classifying a set of training attributes derived from the received performance information, configuration information and environmental information, (technology load balanced, the network is operating under normal conditions are the attributes which derived from the network information, paragraph 97)

comparing the result of the classifying of training attributes with pre-stored data, (the root cause is compared to technology load is balanced , device mix is balanced , if there is an incorrect network setting or if the network is causing battery drain. And adjusting settings of the decision logic on the basis of the comparison, Figure 6)

wherein the training processing is conducted for at least one of a predetermined time, a predetermined number of performance information, and a predetermined number of environmental information, (Five performance information is used to conduct the processing, Figure 6) and
wherein the decision logic resulting from the training processing is used for an operation of the apparatus. (Logic is implemented in the recommender apparatus, Figure 6)

With respect to claim 29, Brito teaches wherein the classifying is related to at least one of an action to be required in the mobile communication network or an event which potentially occurs in the mobile communication network. (Classifying the root cause will require recommended action, Figure 6)

With respect to claims 30 and 38, Brito teaches wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least:

to select, as the measure to be conducted in the mobile communication network for modifying the setting of the mobile communication network, a measure which is assumed to compensate or mitigate an effect of the environmental parameter on the communication performance of the mobile communication network, (one of the recommend action is selected, for example needing capacity expansion, the recommend action is selected in order to mitigate the effect of environmental parameter, Figure 6)
 wherein the measure to be conducted includes at least one of adding additional communication resources to the communication, reserving additional communication resources for the communication, modifying a modulation and coding scheme used in the communication, preparing or instructing a handover of a communication element in the mobile communication unit, changing a communication mode used for the communication, and starting load balancing or cell breathing algorithms for the communication. (if capacity expansion is needed, adding the recommended capacity, Figure 6)

With respect to claims 31 and 39, Brito teaches wherein the at least one memory and the instructions are further configured to, with the at least one processing circuitry, cause the apparatus at least:

to record, when it is decided to conduct at least one measure in the mobile communication network for modifying a setting of the mobile communication network, information about the performance information, the configuration information, the environmental information used in the processing for correlating, the decided measure to be conducted and performance information received after the measure to be conducted is effected.  (The recommended action are stored in the Database, Figure 6)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rasanen et al. (US Publication 2018/0332524) discloses optimizing communication network settings for moving communication elements, such as vehicle based communication equipment.
Bodine et al. (US Publication 2011/0039571) discloses leveraging capabilities of mobile devices associated with a communication network to collect data that can be used to improve the quality of operation of the mobile network.
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472